Citation Nr: 1730288	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as due to environmental hazards at Camp Lejeune.

2.  Entitlement to service connection for bilateral macular degeneration, to include as due to environmental hazards at Camp Lejeune.

3.  Entitlement to service connection for right peroneus brevis muscle myopathy, to include as due to environmental hazards at Camp Lejeune.

4.  Entitlement to service connection for left peroneus muscle myopathy, to include as due to environmental hazards at Camp Lejeune.

5.  Entitlement to service connection for hearing loss, to include as secondary to Meniere's disease.

6.  Entitlement to service connection for mitochondrial degeneration, to include as due to environmental hazards at Camp Lejeune.

7.  Entitlement to service connection for right upper extremity neuropathy, to include as due to environmental hazards at Camp Lejeune.

8.  Entitlement to service connection for left upper extremity neuropathy, to include as due to environmental hazards at Camp Lejeune.

9.  Entitlement to service connection for left lower extremity neuropathy, to include as due to environmental hazards at Camp Lejeune.

10.  Entitlement to service connection for right upper extremity neuropathy, to include as due to environmental hazards at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1959.  The Veteran died in March 2017.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the issues listed on the title page.

As noted above, the Veteran died during the pendency of the appeal.  In March 2017, the appellant filed a motion for substitution as a surviving spouse and appointed The American Legion as her representative.  She also authorized her daughter (P.M.) to receive information pertaining to the claims. 

In June 2017, the RO granted the substitution motion and notified the appellant at her address of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran filed VA Form 9, Appeal to the Board of Veterans' Appeals.  He affirmed that he wanted to appeal all issues and referred to the attached documents as to why he believed VA decided the case incorrectly.  He left the optional Board hearing preference blank.  In the attached statement, P.M. (Veteran's daughter) stated that she was advocating on behalf of the Veteran and desired a Board hearing.  She reiterated her hearing preference in a March 2016 letter to her senator.  

In August 2016, the AOJ completed VA Form 8, Certification of Appeal without noting the hearing request.  

Under 38 C.F.R. § 3.1010(f)(3) (2016), a substitute claimant has the same rights regarding hearings as would have applied to the claimant had the claimant not died.  To date, a hearing has not been scheduled in accordance with the above request, nor has the hearing request been withdrawn.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the appellant and inquire as to whether she desires a Travel Board or videoconference hearing.  Schedule the appellant for the desired Board hearing with appropriate notice as to the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

